Ministère de l'Environnement

et des Forêts

République du Cameroun |

Paix - Travail - Patrie

ANNEXE 2 de la Convention provisoire : CAHIER DES CHARGES
CONCESSION FORESTIÈRE N° 1021

TITULAIRE DE LA CONCESSION FORESTIÈRE :

Nom : PLACAGES Du CAMEROUN - PLACAM
Adresse : B.P. 1686 Douala

Téléphone : 43.25.78

Fax : 42.83.87

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 27 495 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Province
Département
Arrondissement

Commune

DATE LIMITE DE VALIDITÉ

: Est
: Lom et Djerem
: Bertoua 20 666 ha
: Bélabo 6 829 ha
: Bertoua 20 666 ha
: Bélabo 6829 ha

d'exploitation

A - CLAUSES GÉNÉRALES

:3 ans à Compter de la signature de la convention Provisoire

Article 1er: L'exploitation forestière ne doit apporter aucune entrave à l'exercice des droits d'usage des
villageois.
Article 2: Le diamètre Minimum d'exploitation est fixé par essence Suivant le tableau ci-après :
Essence Code | Nom vernaculaire Nom scientifique D.m.e.
Nom commercial _[ebattage (cm)
Catégorie exceptionnelle
lAgba/Tola 11137 {Sidon: Gossweilerodendron balsamiferum 100
Afrormosia/Assamela Obang Péricopsis elata 100
(Obang/Kokrodua 1104
Iroko 1116 Abang Chiorophora excelsa 100
[Moabi 1121 lAdjap Bailonnella loxisperma 100
Sapelli 1129 JAssié Entandrophragma cylndricum 100
Catégorie |
lAcajou à grandes foholes 1101 [Dalehi Khaya granditoiots | 80
lAcajou blanc 1102 [Mangona Khaya anthotheca 80
JAcajou de bassam 1103 __[Ngolion Khaya ivorensis 80
lAïélé/Abel 1201 Abel Canarium schweinturthn 80
Ayous/Obéché/Samba 1211 Samba/Ayous [Triplochyton Scléroxylon 80
Biinga 1318 _JAkondok Nauclea diderrichi 80
Bossé clair 1107 |Ebegbemva Guarea cecrata 80
Bossé foncé 1108 __|Mbollon Guarea thompsoni _|__80 —
Bubinga rose 1109 Essingang Guibourtia tessmanni
Bubinga rouge 1110 _ [Ovenq ossé Guibourtia demeuser

‘ Generated by Ca

80
80
mésänner
Essence Code | Nom vernaculaire Nom scientifique Dim.e.
Nom commercial abattage (em)
Catégorie ! (Suite)
Dabéma/Atui 1214 _JAtui Piptadeniastrum africanum _____|_ 80 |
Dibétou/Bibolo 1111 _[Bibolo Lovoa lrichilioides 80
Doussié/Bella 1680 |Mbanga Campo Afzelia bella 80
Doussié blanc/Pachyloba 1112 [Mbanga afum Afzelia pachyloba 80 |
(Doussié rouge 1113 [Mbanga Azelia bipindensis 80
Doussié Sanaga 2102 _[Mbanga Sanaga [Afzelia afnicana 80
Kossipo 1118 [Atom assig Entandrophragma candollei 80
(Okoumé 1125 [Okoumé Aucoumea klaincana 80
Ovengnkol + 1126 _[Ovengnko!l Guibourta ehiè 80
[Sipo 1130  fAsseng assié Entandrophragma utile 80
Tiama 1135 [Ebéba Entandrophragma angolense 80
Tiama Congo 1136 _|Ebéba Congo Entandrophragma congolense 80
Zingana 1243 __[Amuk/Zingana/Alen élé [Microberlinia bisulcata 80
Catégorie Il
JAbura 1411 _JElolom [Mitragina stipulosa 60
AKO A / Aloa 1310 __ JAloa tol Antiaris africana 60
Andoung brun 1204 _JEkop mayo Monopetalanthus microphyllus 60
jAndoung rose 1205 _JEkop mayo Monopetalanthus letestui 60
Aningré A 1315 _ |Abam fusil sans pois Aningeria altissima 60
Aningré R 1207 _|Abam fusil à poils Aningeria robusta 60
Avodiré 1209 [Assama Turreaenthus africanus 60
[Azobé/Bongossi 1105 _ |Bongoss/Okoga Lophira alata 60
Bahia 1317 _ [Elolom à poils Mitragina cilata 60
|Bété/Mansonia 1106 _[NkouUNkul Mansonia alissima 60
Bongo/Olon 1213 Joïon Fagara heitzi _|__60
Cordia/Ebe 1319 _ |Ebé/Enée Cordia platythyrsa 60
Difou/Ossel 1324 _|OsselOsel Abang Morus mesozygia 60
Ébène 1114 _|Ebène Diospyros spp. 60
Ekaba 1216 _JEkop bi [Tetraberiinia bifololata 60 _|
Etimoë 1217 _|Paka/Essigang (Copaitera mildbraedi 60
Faro 1342 [N'sou Danielia ogea, D. klainei 60
Faro mezili 1343 [N'ou mezi Daniele Kiaineï 60
Frake/Limba 1220 _[Limba/Akom Terminalia superba 60
Framiré 1115 [Lidia ___[Memminalia ivorensis 60
Gombé/Ekop ngombé 1221 _|Ekop ngombé Didelotia letouzeyi 60
Homba 1346 _[Etena u Pycnanthus angolensis (l 60
Kapokier / Bombax 1348 JEssodom Bombax buonopozense 60
Koto 1226 _JEfok ayous grandes feuilles  |Pteryaota macrocarpa 60
Limbali 1227 __JEkobem feuilles rouges Gilbertiodendron dewevrei 60
Lo 1353 |Esseng petites feuilles Parkia bicolor 60
ILonghiAbam 1228 _|Abam nyabessan Gambeya africana, Gambeya spp 60
Lotofa/Nkanang 1229 [Nkanana Sterculia rhinopetala 60
Miama 1354 |Ekang Calpocalyx heitzii 60
Movingui 1232 [Eyen Distemonanthus benthamianus 60
Mukulunqu 1122 JAdja élang_ Autranella congolensis 60
Naga/Ekop naga 1234 |Ekop naga Brachystegia cynometroides 60
Naga parallèle/Ekop évène [ 1235 _|Ekop évène Brachysteqia midbreadi 60
[Nganga 1235 _|Ekop nganga Cynometra hankei 60
Okan/Adum 1124  JAdum Cylicodiscus gabonensis 60
Padoux L 1128 |Mbel afum/Mbet Pterocarpus mijbraedi, P.soyauni 60
Tchiola 1133 [Tchitola dibamba Oxystiama oxvphylum 60
Teck 1134 [Sack/Teak [Mectona grandis 60
HS

? Generated by Cam: €

En

ï Ess: de Î Code Nom vemaculaire Nom scientifique | Dme
om commercial abattage | (em)

Catégorie lt: (

lAbalé/Abng/Essia 1301 _[Abing ù macrocarpus so |

Ako W / Aloa 1414 [Aloa ni |

[Albizia/Quocl 1359 _ |Angoyeme/Ndova H

[Alep/Omang [1202 Omana |

Alumbi 1203 _ |Ekop blanc/Man ékoo

[AmvoutEkong à 1419 _JEkongaout

jAndok 1 Boubwé/Mbouboui

Angalè/Ovoga 5° î ni

Anqueuk “ 120

Asila koufanvKiGo ï |

Asila omang À 1318 [Asia omang Î 5

Atom = 1508 [atom Ï_ so |

Bodioa 1212 IN j so

Dambala 5 434 fp Di [50

Diana/Cetis/Odèu 1322 lo Ce |_50

Diana paralièle 1323 ls Ce | _50

[1358 lo Le |_50

1325 lo Scoroave nier 50
1120 ü | so

Ebiara/Abem 1215 À j

Ebiara Edéa/ABèm Ecea 1328 |

Ékouné SE 1333 | _so

Emien/Ekoux 1} 1334 | _so

Emien marécagè. 1447 uk marécage |_50

Essak 1529 50

Essesang S î

Esson î

Evino /Evoula î

Eveuss/Ngon ÿ8. t

Eveuss à petteSfeuiles 1

Pachyeasma te

Fromager/Ceib î
@ lantandza/Evoltot À
Kanda 153 media anacardodes
Kanda / Ovan 1360 uk
KongrottOvourpa 1492 lo
Kotibe LR |
KumbÿEkoa 1458 _|Ekoa
Landa 1350 _{Landa
LatÿEdjit | 1351 [Eat
Latiparalèle F3 1352 [Nom eajl
Mamboce/amdik 1230 [amour
Moambé EE 1468 [Mo
Mutonco/Funtliia 14 NdambaiNaon r
Niovè &
Oboto/Abotzo!
Ohia il Kbraed

OistanqN'unqui}:
(Omang bkocod?

Onzabih / Angoñdu:
Onzabin M ï

SNS

e

Generated by CamScanner

Essence Code Nom vernaculaire Nom scientifique Dim.e.
Nom commercial abattage {cm)
Catégorie II! (suite)
Osanga/Sikong' | 1242 [Sikong_ Pteleopsis hylodendron 50
Ozigo i 1363 |Assa Dacryodes buetneri 50
|Pao Rosa 1365 _ [Nomnsas Swartzia fistuloides 50
Rikio 1496 JAssam vrai Uapaca quineensis 50
LE + 1132 |Elon/Ganda Erthropieum ivorense, 50
Erythropieum suaveolens
Mengë Fi 1138 _JAwongo Miletia laurent 50

El “à

Ce diamètre est is à 1,30m du sol ou immédiatement au-dessus des contreforts.
f
k

È

pet

ï EU ne

Article 3: L'e oitant forestier doit inscrire à la peinture
f

(1) Sur chaque souche après abattage: le numéro et la ligne du carnet de chantier ;

(2) Sur chaque bille: le numéro et la ligne du carnet de chantier de même que le numéro d'ordre
correspondant à la position de la bille par rapport à la souche en commençant par la bille de pied, ainsi
que le numéro de la concession et sa marque personnelle

F
Tout nouveau tonçonnage de bille implique la reproduction du même numéro de position suivi de la mention
“bis” ou “ter” sûi

Article 4:  Toïtes les étapes d'exploitation forestière et d'aménagement doivent être réalisées en respectant
les Normes d'intervention en milieu forestier

Article 5: L'üsage du feu est interdit pour abattre des arbres

ai
|
Ê Li] n A D: F1 n
Article 8: LA essomare est autorisé à abattre tous les arbres dont l'évacuation est rendue nécessaire
AU
HER

par le tracé de$'tQütes d'évacuation ou pour la confection d'ouvrages d'art. S'il s'agit d'arbres marchands, ils sont
portés au carnétide chantier après numérotage, mais ne donnent pas lieu au paiement du prix de vente et de
toutes taxes 4 érentes lorsqu'ils sont utilisés pour la construction de ponts où d'ouvrages relatifs aux routes
forestières. À

Na
de. . ï . = F
Atticle9: L Cncessionnaire est autorisé à couper tous bois légers nécessaires à l'équipement en flotteurs
de radeaux de bgis lourds. Si ces équipements accessoires constituent des bois marchands, ils sont soumis au
paiement du pliide vente et des taxes afférentes.

Article 10: Leffoncessionnaire est tenu d'effectuer la matérialisation des limites artficielles de la concession
et de chaque a$£ fe de coupe annuelle. Les limites entre les UFA et les limites entres les assiettes annuelles
de coupe sontMélérialisées par un layon de deux mètres de large où toute végétation herbacée, arbuslive et
liane est coupég'al ras du sol et où tous les arbres non protégés de moins de quinze (15) cm de diamètre sont
abattus. En ouf 1 l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon.

Article 11: 'endant la durée de la convention provisoire, l'exploitation de la concession se fait par assiette
de coupe d'une Superficie maximale fixée par les textes en vigueur, après l'ouverture des limites tel que décrit
à l'article 10 ci sus, après l'inventaire systématique de tous les arbres ayant atteint leur diemétre minimum
d'exploitabilité éf\à retranscription de cet inventaire sur une carte au 1:5 000 Cette carte indique également les
voies d'évacuation à mettre en place.

: LE
Le concessionne
sur la carte fo

e doit récolter que les arbres marqués lors de l'inventaire d'exploitation et qui sont localisés
ière au 1:5 000 annexée au permis annuel d'intervention

4

Generated by CamScariner

Article 12 12 : En matière de protection de l' environnement, le concessionnaire s' engage à meltre en oeuvre au
minimum les mesures suivantes, Qui seront définies dans le plan d'améne: agemen

(1) Routes et pistes : L' emprise des routes d'évacuation, et les densités des routes et pistes seront
réduites au maximum afin d'éviter des trouées importantes dans la forêt,

(2) Ponts : Ils seront construits de manière à ne pas cha ss r les direct
afin de na pas peñurber l'alimentation en eau à es population:
qui sont préjudiciables à la survie des espèces d'art rères n

naturelles des cours d'eau,
s, et d' éviter les inondations permanentes
on adaptées au miieu hydromorphe.

EI (3) Technique d'exploitation : |! 8 de minimiser au maximum les à
d'arbres, notamment par une orientation acèquate lors de l'abattage

per les chutes

(4) Usage des produits de traitement de bois
se fera sous stricte surveillance, dans le cadre des lo:
des eaux et de la flore

S de traitement du bois
r afin d'éviter la pollution

(5) Réduction de l'impact sur la faune sauvag
£ : disposition de son personne, a

: Toutes les activités liées à
* … forestière. 11 s'agit notamment del
véhicules de la société, et du commerce à
t personnel et appliquera un régime discio!

B- ÉLAUSES PARTICULIÈRES
auièle 13: Charges financières

Ceslcharges sont fées pour chaque annèe budgétaire par la Loi de Fi
fait £onformément à la réglementation en vigueur. Les charg

fi CHARGE FINANCIERE ou TAXE TAUX

L pdevance forestière annuelle assi

Les Fes de participation aux travaux
d'aménagement

KE

ke:

le 14: Participation à la réalisation d'infrastructures socio-économiques

le pourcentage de la redevance forestière qui est fe ai
au rofit des communautés

S les autres engagements du con cessionnars d der
pe réunions de concertation préalables
d'exploitation, et seront consignés dans ke c

xptotation …

cn

?

$ Generated by CamScanner
Article 15: Obligations en matière de transformation du bois et d'installation industrielle

(1) Lieu d'implantation de l'usine Ou des usines: Douala Ill, zone de Yassa Bakoko sur l'axe lourd Douala-
| Yaoundé.

2) Description Sommaire des équipements installés: Une unité de déroulage comprenant : deux
tonçonneuses, une écorceuse, une ligne complète de déroulage, deux chaudières, deux séchoirs et
une presse pour emballage. Une unité de contreplaqués comprenant : quatre presses, deux
-Encolleuses, une ponceuse et deux équarisseuses. Une unité de sciage comprenant : une scie de 1600,

une déligneuse, une multilame, une reclificatrice, un atelier d'affutage complet et des cellules de
Séchage d'une capacité de 400 ms.

escription somma

ire des équipements à installer: Unités de déroulage, de contreplaqués et de sciage
installées.

ai d'installation des équipements industriels: Complexe déjà installé.

Le titulaire
de la concession provisoire

NET
Sylvestre NAAH ONDOA

: 12 OCT. 2001

$ Generated by CamScanner
